Citation Nr: 0720466	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal statement (VA Form 9) dated in July 
2005, the veteran checked a box indicating that he wanted a 
BVA hearing at the RO.  Subsequently, he submitted another 
form in August 2005 in which he requested a hearing before a 
Member of the Board in Washington DC.  Such a hearing was 
scheduled to take place in June 2007.  

In a statement in support of claim dated in April 2007, the 
veteran reported that he did not want a hearing in Washington 
DC, and stated that he wanted an in-person BVA hearing at the 
RO in St. Petersburg.  Finally, in a letter dated in May 
2007, the veteran requested that his hearing be changed to a 
video hearing.  

The veteran's request for a hearing before a Veterans Law 
Judge remains outstanding.  Such a hearing must be scheduled 
at the RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  



Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board 
via videoconference, and notify him of 
the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




